Citation Nr: 1022800	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus 
type II, or due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1970 to February 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO) and was subsequently transferred to the 
Montgomery, Alabama, RO.

The Veteran was granted service connection for diabetes 
mellitus, type II, by a March 2007 rating decision with an 
effective February 2, 2004.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to herbicides. 

2.  Hypertension has not been presumptively associated with 
herbicide exposure.

3.  The Veteran was first diagnosed with hypertension many 
years after service.

4.  The medical evidence of record does not show that the 
Veteran's hypertension was caused by his diabetes mellitus.

5.  The medical evidence does not show that the Veteran's 
hypertension either began during or was otherwise caused by 
his military service.


CONCLUSION OF LAW

Criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).


In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
March 2005, June 2005, and February 2008. These letters 
informed him of the evidence required to substantiate his 
claim, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The February 2008 letter also 
provided the Veteran notice of the requirements pursuant to 
Dingess. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO obtained his service treatment records (STRs), service 
personnel records (SPRs), and VA treatment records.  Private 
treatment records were also obtained, and it is noted that 
the Veteran was notified that ultimately it was his 
responsibility to obtain any outstanding private treatment 
records.  The Veteran was also provided with a VA examination 
of his diabetes mellitus, which included a medical opinion as 
to whether the Veteran's hypertension was caused by his 
diabetes mellitus.  The Veteran was also offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  

While a medical opinion was not obtained with regard to 
whether the Veteran's hypertension was directly related to 
his military service, there is no evidence of hypertension in 
the service treatment records and no showing, or even 
allegation that, the Veteran's hypertension began during his 
military service.  Additionally, no medical opinion of record 
has even suggested that the Veteran's hypertension may have 
been caused by his time in service.  As such, the duty to 
provide a VA examination is not triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has hypertension as a result of 
his military service.  In particular, he believes that his 
hypertension was either caused or aggravated by his service-
connected diabetes mellitus.  The Board will also consider 
whether the Veteran's hypertension was directly caused by his 
time in service.  However, for the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim under all theories of service 
connection.

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  In order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus or relationship between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A compensable (10 
percent) disability rating for hypertension is warranted for 
diastolic pressure of predominantly 100 or more or systolic 
pressure of predominantly 160 or more; or if a claimant has a 
history of diastolic pressure of predominantly 100 or more 
and requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).

The Veteran has presented several theories in support of his 
claim.  His primary theory is that his hypertension is 
secondary to his already service-connected diabetes mellitus.  
But he also claims that his hypertension is related to Agent 
Orange exposure in Vietnam.  

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, the exclusive list of diseases which are covered by 
this presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

There is no dispute that the Veteran provided honorable 
military service, including service in Vietnam, and is 
therefore presumed to have been exposed to herbicides; 
however, hypertension is not one of the exclusive diseases 
that is presumptively linked to herbicide exposure. 

Therefore, presumptive service connection is not available 
for hypertension as directly due to Agent Orange exposure, 
because it is not a listed disease and the Secretary has 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).

Nevertheless, even when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, his claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  As such, the Board will adjudicate the 
claim on a theory of direct entitlement to service 
connection.  Unfortunately, this too fails to show that 
service connection is warranted for hypertension.

Service treatment records make no reference to high blood 
pressure.  Of particular relevance, his blood pressure was 
noted to be 130/70 at his separation examination in February 
1974.  There is also no indication that he was on medication 
for high blood pressure while on active duty, and even the 
Veteran has not asserted that his hypertension began until 
nearly two decades had passed following his discharge from 
service.  The Veteran has asserted that his hypertension was 
first diagnosed in the early 1990s (in his claim he stated it 
was in 1991, at his VA examination he asserted that it began 
in 1992, and in his substantive appeal he stated that it 
began in 1993).  Regardless of the exact date hypertension 
was diagnosed, the fact remains that the nearly two decade 
passage of time between the Veteran's separation from active 
duty and the onset of hypertension provides highly probative 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Additionally, no medical nexus 
opinion has been advanced that even suggests that the 
Veteran's hypertension was caused by his time in service.

To the extent that the Veteran believes that his hypertension 
was caused by his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his hypertension and his time in service.
 
As such, the evidence does not support service connection for 
hypertension on a direct basis.

The Veteran has also argued that his hypertension is 
secondary to his service connected diabetes mellitus.  In 
support of this statement, the Veteran argued in his 
substantive appeal that his hypertension did not begin until 
approximately 1993 when he started taking oral medication for 
diabetes mellitus.

The Veteran was provided with a VA examination to evaluate 
his diabetes mellitus and any related disabilities in 
February 2008.  The examiner reviewed the claims file and 
noted the onset of hypertension in 1992, approximately a year 
after the Veteran was diagnosed with diabetes mellitus.  
However, the examiner saw no evidence of any diabetic 
nephropathy, and found no kidney disease.  The examiner 
considered possible complications from the Veteran's diabetes 
mellitus, but with regard to the issue of hypertension, the 
examiner found that the Veteran's essential hypertension was 
not caused by his diabetes mellitus, explaining that no renal 
disease was present as a result of the diabetes mellitus that 
would have caused the hypertension.  The examiner added that 
the Veteran's hypertension was not aggravated by his diabetes 
mellitus.

Although the Veteran believes his hypertension was caused by 
his diabetes mellitus, as a lay person, he is not competent 
to offer a medical diagnosis or to assert medical causation 
of his disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As such, his opinion alone is insufficient to 
provide the requisite nexus between his hypertension and his 
service connected diabetes mellitus.  Accordingly, absent 
competent medical evidence linking the two disorders, the 
criteria for service connection on a secondary basis have not 
been met.  

Therefore, the Veteran's claim for service connection for 
hypertension, whether claimed on a direct, presumptive, or 
secondary basis, is denied.
ORDER

Service connection for hypertension is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


